     Case 2:18-bk-20151-ER   Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57   Desc
                               Main Document    Page 1 of 28



 1    James A. Hayes, Jr. (State Bar No. 162860)
      A Professional Law Corporation
 2    P.O. Box 12902
 3    Newport Beach, CA 92658
      Tel: (949) 566-8505
 4    Fax:(949) 209-0315
 5    jhayes@jamesahayesaplc.com

 6    Counsel for Secured Creditor Royal West Development, Inc.
 7
                       UNITED STATES BANKRUPTCY COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                LOS ANGELES DIVISION
10
      In re                                    Lead Case No. 2:18-bk-20151-ER
11
      VERITY HEALTH SYSTEM OF                 Jointly Administered With:
12    CALIFORNIA, INC., et al.,               Case No. 2:18-bk-20162-ER;
13                                            Case No. 2:18-bk-20163-ER;
         Debtors and Debtors In Possession.   Case No. 2:18-bk-20164-ER;
14    _______________________________________ Case No. 2:18-bk-20165-ER;
                                              Case No. 2:18-bk-20167-ER;
15    □ Affects All Debtors
                                              Case No. 2:18-bk-20168-ER;
                                              Case No. 2:18-bk-20169-ER;
16    □ Affects Verity Health System of
                                              Case No. 2:18-bk-20171-ER
        California, Inc.                      Case No. 2:18-bk-20172-ER;
17    □ Affects O’Connor Hospital             Case No. 2:18-bk-20173-ER;
18    □ Affects Saint Louise Regional         Case No. 2:18-bk-20175-ER;
        Hospital                              Case No. 2:18-bk-20176-ER
19    □ Affects St. Francis Medical Center    Case No. 2:18-bk-20178-ER;
      □ Affects St. Vincent Medical Center    Case No. 2:18-bk-20179-ER;
20                                            Case No. 2:18-bk-20180-ER;
      □ Affects Seton Medical Center
21    □ Affects O’Connor Hospital             Case No. 2:18-bk-20181-ER
        Foundation
22    □ Affects Saint Louise Regional         Hon. Ernest M. Robles

23      Hospital Foundation
      □ Affects St. Francis Medical Center of NOTICE OF INTENT TO ENFORCE
24                                            MECHANIC'S LIEN PURSUANT TO 11
        Lynwood Foundation
                                              U.S.C. § 546(b) AGAINST REAL
      □ Affects St. Vincent Foundation
25                                            PROPERTY OWNED BY ST. VINCENT
      □ Affects St. Vincent Dialysis Center,  MEDICAL CENTER LOCATED AT 2131
26      Inc.                                  WEST 3RD ST., LOS ANGELES, CA
      □ Affects Seton Medical Center          90057
27      Foundation                            [No hearing required]
28

                                              1
                        NOTICE OF INTENT TO ENFORCE MECHANIC’S LIEN
     Case 2:18-bk-20151-ER     Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57       Desc
                                 Main Document    Page 2 of 28


      □ Affects Verity Business Services
 1
      □ Affects Verity Medical Foundation
 2    □ Affects Verity Holdings, LLC
      □ Affects De Paul Ventures, LLC
 3    □ Affects De Paul Ventures - San Jose
 4      ASC, LLC

 5       Debtors and Debtors In Possession.
 6
 7    TO ST. VINCENT MEDICAL CENTER AND ITS COUNSEL OF RECORD:
 8            PLEASE TAKE NOTICE that Royal West Development, Inc. ("Royal
 9    West"), by its undersigned counsel, hereby files notice of its claim of lien on the real
10    property and improvements thereon owned by St. Vincent Medical Center ("St.
11    Vincent") and located at 2131 West 3rd Street, Los Angeles, California 90057 (the
12    "Property").
13            1.     On April 20, 2018, Royal West executed an agreement with St. Vincent
14    to provide labor and materials to perform sewer repair services at St. Vincent’s
15    facility on the Property (“Agreement”). A true and correct copy of the Agreement is
16    attached hereto as Exhibit “1.”
17            2.     Royal West provided these sewer repair services until July 28, 2018.
18    Royal West is owed $69,081.00 for the labor and materials it provided at the
19    Property for the benefit of St. Vincent pursuant to the Agreement.
20            3.     Royal West closed its on-site office at the Property on September 17,
21    2018.
22            4.     Royal West is informed that St. Vincent filed the above-captioned
23    chapter 11 bankruptcy petition on August 31, 2018. Royal West was not listed as a
24    creditor in St. Vincent's bankruptcy case.
25            5.     Pursuant to 11 U.S.C. § 362(a)(3), Royal West caused a mechanic's lien
26    to be recorded with the Los Angeles County Recorder's office on October 9, 2018, as
27    Document No. 20181027091. As a direct contractor with the owner of the Property,
28

                                                 2
                           NOTICE OF INTENT TO ENFORCE MECHANIC’S LIEN
     Case 2:18-bk-20151-ER      Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57         Desc
                                  Main Document    Page 3 of 28



 1     St. Vincent, Royal was not required to record and serve a Preliminary Notice on St.

 2     Vincent, pursuant to Cal. Civ. Code § 8200(e)(2).

 3           5.     Pursuant to 11 U.S.C. § 546(b) and consistent with Village Nurseries v.

 4     Gould (In re Baldwin Builders), 232 B.R. 406 (9th Cir. BAP 1999), Royal West

 5     hereby gives notice of its intention to enforce its lien rights against the Property.

 6
 7     DATED: January 28, 2019                 Respectfully submitted,

 8 :                                           JAMES A. HAYES, JR.,
 9                                             A Professional Law Corporation

10                                       By:   /s/James A. Hayes, Jr.________
11                                             James A. Hayes, Jr.
                                               Counsel for Creditor Royal West
12                                             Development, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                           NOTICE OF INTENT TO ENFORCE MECHANIC’S LIEN
Case 2:18-bk-20151-ER   Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57   Desc
                          Main Document    Page 4 of 28


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


                              EXHIBIT 1
 

 
        Case 2:18-bk-20151-ER   Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57   Desc
                                  Main Document    Page 5 of 28



                        GENERAL TERMS AND CONDITIONS OF
                                 CONTRACT FOR
                            CONSTRUCTION SERVICES




                                 Saint Vincent's Health Center
                                           (“Owner”)




                                              And




                                   Royal West Development
                                          (“Contractor”)




                                                1
Rev. 03.20.2018
        Case 2:18-bk-20151-ER        Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                                       Main Document    Page 6 of 28


                                 GENERAL TERMS AND CONDITIONS OF
                                          CONTRACT FOR
                                     CONSTRUCTION SERVICES

                THIS AGREEMENT OF GENERAL TERMS AND CONDITIONS OF CONTRACT
         FOR CONSTRUCTION SERVICES is made and effective as of April 20. 2018 (“Effective
         Date”), by and between Saint Vincent's Medical Center a California not-for-profit corporation
         (“Owner”), and Royal West Development (“Contractor”).

                                                 RECITALS

                A.      Owner may desire to engage Contractor for the performance of construction
         services.

                 B.     In order to engage the professional services of Contractor as defined herein (the
         “Services”), Owner shall issue a letter substantially in the form of Exhibit A, which is attached
         and incorporated by reference (the “Project Letter”). The Project Letter shall set forth the scope
         of the Services, the consideration to be paid and other project-specific matters. The provisions of
         the Project Letter shall be controlling to the extent they are inconsistent or conflict with any of
         the provisions of these General Terms and Conditions.

                 C.     The parties understand and agree that this Agreement sets forth the general terms
         and conditions of the contract which is formed upon the issuance and acceptance of a Project
         Letter together these documents are hereafter referred to as the “Agreement.”

                D.      This Agreement shall constitute the controlling general terms and conditions upon
         the acceptance of a Project Letter. Separate and distinct Project Letters may be issued by Owner
         during the term of this Agreement. Each such Project Letter together with the general terms and
         conditions contained in this Agreement shall constitute a separate and distinct Agreement.

                THEREFORE, IN CONSIDERATION of the mutual covenants and agreements set forth
         herein and other good and valuable consideration, the receipt and sufficiency of which are
         acknowledged, Owner and Contractor agree as follows:

         1.       CONTRACTOR’S SERVICES

                 A.    Contractor shall perform the Services that are described in the applicable Project
         Letter. Contractor shall furnish all professional services, labor, materials, tools, equipment and
         supervision necessary and appropriate to fully perform the described Services.

                 B.      In performing the Services, Contractor shall comply with, and shall cause its sub-
         consultants, subcontractors, suppliers, agents, employees and representatives to comply with, all
         applicable federal, state and local laws, regulations, rules, ordinances, orders and decrees in
         effect as of the date of the applicable Project Letter (collectively, “Laws”). If Contractor should
         discover any discrepancy or inconsistency between the requirements of any Laws and the scope
         or nature of the Services, Contractor shall immediately notify Owner in writing of any
         discrepancy or inconsistency, recommend a course of action to remedy the situation and shall
         conform the Services to any orders or instructions issued by Owner.

                                                         2
Rev. 03.20.2018
        Case 2:18-bk-20151-ER         Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                   Desc
                                        Main Document    Page 7 of 28


                 C.      Contractor shall notify Owner in writing if: (i) Contractor is served with a notice
         of violation of any Laws that relate to the performance of the Services; (ii) proceedings are
         commenced that could lead to revocation of any registrations, certifications, permits, licenses or
         any other authorizations or approvals from any governmental entity or professional organizations
         or associations that relate to the performance of the Services (collectively, “Certifications”); (iii)
         any Certifications are revoked; or (iv) litigation is commenced against Contractor that could
         affect the performance of the Services, and/or arise from or are related to the Services provided
         by Contractor under this Agreement.

                D.       Contractor shall use qualified and experienced personnel and suitable equipment
         and materials to perform the Services in accordance with this Agreement. To the extent required
         by any Laws, each person assigned to perform any part of Contractor’s obligations shall be
         licensed or certified.

         2.       COMPENSATION

                 Subject to the other requirements of this Agreement, Owner shall compensate Contractor
         for the Services that are properly and fully performed and for allowable expenses incurred as
         stated in the applicable Project Letter. Contractor shall not invoice Owner for any mark-up,
         including on the cost of any materials or disbursement. Reimbursement for travel expenses will
         be in accordance with the requirements of Owner’s policy on expense reimbursement, a copy of
         which will be made available to Contractor. Without limiting the general applicability of such
         policy, such policy requires detailed receipts prior to reimbursement for travel expenses, and
         provides that certain expenses are not reimbursable, e.g., alcoholic beverages, excess baggage
         charges, and hotel rates above established limits.

         3.       INVOICES AND PAYMENT

                 A.      Except to the extent otherwise provided in the applicable Project Letter,
         Contractor shall invoice Owner monthly for its fees, expenses and costs incurred during the prior
         month or for such amounts for which Contractor seeks compensation in accordance with any
         schedule of payments that may be set forth in the Project Letter. Each invoice shall include: (i) a
         detailed statement of the Services performed during the month; (ii) a comparison of the Services
         scheduled to be performed with those actually performed; (iii) a list of all sub-consultants,
         subcontractors and suppliers who provided services, including an itemized and detailed list of the
         cost of their services, if applicable; (iv) such backup documentation as Owner may reasonably
         request to substantiate the amounts properly owing to Contractor; and (v) Contractor’s
         certification that the Services for which payment is sought have been completed in accordance
         with this Agreement.

                 B.     Provided that an invoice with all required supporting documentation has been
         received by Owner not later than the 10th day of the month, Owner shall pay all amounts
         properly owing to Contractor within thirty (30) days. However, if Owner objects to all or any
         portion of any invoice, then Owner shall so notify Contractor within fifteen (15) days from
         receipt of such invoice, giving Contractor reasons for the objection. Owner shall not pay that
         portion of the invoice that has been objected to, but shall pay any portion of the invoice not
         objected to within thirty (30) days.

                                                           3
Rev. 03.20.2018
        Case 2:18-bk-20151-ER         Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                                        Main Document    Page 8 of 28


                 C.     If requested by Owner, Contractor also shall submit with any application for
         payment, in a form reasonably satisfactory to Owner, a sworn statement setting forth a list of all
         sub-consultants, subcontractors and material suppliers retained by Contractor in connection with
         the performance of the Services, the amount of each such subcontract, the amount paid to date
         and the amount remaining to be paid. Final payment shall not be due until Contractor has
         delivered to Owner: (i) an affidavit that all the Services have been fully and satisfactorily
         performed; and (ii) a final sworn statement from Contractor.

                 D.      Contractor shall promptly pay its subcontractors, suppliers, agents, employees and
         materialmen for all work done or performed for Owner hereunder, so as to prevent the assertion
         or imposition of liens upon or against any of Owner’s real property, and shall, upon request,
         provide Owner with lien waivers. Should any lien on Owner’s real property or the Project be
         asserted or filed in connection with work done by or for Contractor, Contractor shall bond
         against or discharge the same within ten (10) days after written request by Owner. Owner may
         require Contractor to provide demolition and/or lien and completion bonds in form and amount
         satisfactory to Owner. In the event Contractor fails to remove said lien within ten (10) days,
         Owner may, at its sole option, elect to satisfy and remove the lien by paying the full amount
         claimed or otherwise settling said lien, without investigating the validity thereof, and Contractor
         shall pay Owner upon demand the amount paid by Owner to satisfy said lien, including Owner’s
         costs and expenses including attorney’s fees, or Contractor shall be in default hereunder.
         Owner’s election to discharge liens as provided hereunder shall not be construed to be a waiver
         or cure of Contractor’s default hereunder.

         4.       NO PAYMENT FOR DEFICIENCIES IN WORK

                 No compensation shall be paid to or claimed to be owed by Contractor for professional
         services required to correct deficiencies attributable to errors or omissions of Contractor or its
         sub-consultants, subcontractors or suppliers, and all such errors or omissions shall be corrected at
         Contractor’s sole cost and expense. Any dispute between the parties as to whether certain
         deficiencies are attributable to errors and omissions shall be resolved pursuant to Section 21.

         5.       WITHHOLDING PAYMENTS TO CONTRACTOR

                 In addition to any retainage as defined in the Project Letter, Owner shall have the right to
         withhold from payment due Contractor such sums as are reasonably necessary to protect Owner
         from any loss or damage that may result from: (i) the negligence or unsatisfactory work of
         Contractor or its sub-consultants, subcontractors, affiliates, agents or employees; (ii) the failure
         by Contractor or any sub-consultant, subcontractor, supplier, agent or employee to perform the
         Services; (iii) claims filed against the Owner relating to Contractor’s Services; (iv) failure of
         Contractor to pay any subcontractor, supplier, agent or employee; or (v) liens filed against the
         Project that are not fully covered by a bond, or otherwise bonded off in favor of the Owner.




                                                          4
Rev. 03.20.2018
        Case 2:18-bk-20151-ER         Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                Desc
                                        Main Document    Page 9 of 28


         6.       REPRESENTATIONS AND AGREEMENTS OF CONTRACTOR

                  Contractor represents to Owner and agrees that:

                A.     Contractor has visited the property and the building or buildings involved with
         this Agreement and is reasonably familiar with site conditions that may affect the Services.

                B.     Contractor, and each sub-consultant, subcontractor, supplier, agent or employee,
         has the training, capability, experience, expertise, and approvals necessary to perform the
         Services in accordance with this Agreement. If requested by Owner, Contractor shall submit
         copies of any certifications, registrations, permits, licenses or other authorizations prior to the
         commencement of the Services;

                C.    Contractor shall perform the Services promptly, diligently and continuously with
         an adequate number of qualified personnel to ensure completion by the scheduled completion
         date;

                D.      Contractor possesses and shall keep in force all required licenses, permits and
         accreditation necessary to perform the Services;

                 E.      Contractor shall perform the Services in compliance with all Laws, including all
         applicable federal, state and local laws and regulations in effect at the date of the applicable
         Project Letter;

                 F.      The subconsultants, subcontractors, employees and agents of Contractor are fully
         qualified, licensed and certified, as may be required, and skilled to perform the Services;

                 G.     All information previously provided by Contractor regarding Contractor’s
         qualifications was complete and accurate at the time it was submitted, and shall be updated by
         the Contractor if said qualifications change after submission;

                H.     No prior or present services provided by Contractor to third parties or interests of
         Contractor conflict with the interests of Owner except as shall have been expressly disclosed in
         writing by Contractor to Owner and consented to in writing by Owner;

                 I.     Contractor has the full power to execute, deliver and perform this Agreement and
         has taken all necessary action to authorize such execution, delivery and performance; the
         individual(s) executing this Agreement are duly authorized to sign the same on Contractor’s
         behalf and to bind Contractor; and

                J.     Contractor is financially solvent, able to pay debts as they mature and is possessed
         of sufficient working capital to complete the services and obligations required under this
         Agreement.

                K.      Contractor represents that Contractor and/or any of its subconsultants, suppliers,
         and their agents or employees are not presently debarred, suspended, or proposed for debarment
         by the Federal government. Contractor shall provide immediate written notice to Owner if
         Contractor learns that this representation was erroneous when submitted or if Contractor and/or

                                                         5
Rev. 03.20.2018
        Case 2:18-bk-20151-ER        Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                                      Main Document    Page 10 of 28


         any of its subcontractors, suppliers, and their agents or employees hereafter becomes debarred,
         suspended, or proposed for debarment by the Federal government or by any Federal agency.

         7.       INDEPENDENT CONTRACTOR STATUS OF CONTRACTOR AND
                  SUBCONTRACTORS

                 A.     Contractor is engaged by Owner only for the purpose, and to the extent, set forth
         in this Agreement. Contractor understands and agrees that Contractor is an independent
         contractor and no conduct by any party will, at any time, be construed to create the relationship
         of employer and employee, principal and agent, partners, or joint venturers between Owner and
         Contractor, or between the respective officers, directors, partners, managers, employees or agents
         of Owner, on the one hand and Contractor on the other hand. Contractor shall be solely
         responsible for the compensation, benefits, contributions and taxes, if any, of its employees, sub-
         consultants, subcontractors and agents. Contractor shall not be an employee or agent of Owner,
         nor claim to be acting as such, and shall have no authority whatsoever to bind Owner, waive any
         contractual requirements or make any statements or representations on behalf of Owner.

                 B.      Contractor shall, at its own expense, comply with all applicable workers’
         compensation, unemployment insurance, employer’s liability, tax withholding, minimum wage
         and hour, and other federal, state, county and municipal laws, ordinances, rules, regulations and
         orders. Contractor shall abide by the Occupational Safety and Health Act of 1970, as the same
         may be amended from time to time (OSHA), applicable federal, state and local environmental,
         safety, health and other applicable laws and regulations.

                 C.       Unless otherwise specifically requested by Owner in writing, Contractor shall
         cause its employees, agents, and invitees to observe the working hours, rules and security
         regulations of Owner and to perform their respective duties in a manner that does not
         unreasonably interfere with the business and operations of Owner. Contractor shall take all
         necessary precautions to assure the safety of its employees, all equipment and supplies, and all
         property of Owner or other parties that may be affected by the performance of the Services. If so
         requested by Owner, Contractor shall promptly replace any employee or agent performing the
         Services if, in the sole opinion of the Owner, such performance is unsatisfactory.

                 D.      Contractor shall not subcontract the performance of any of the Services under this
         Agreement without first securing Owner’s approval of the sub-consultant or subcontractor and of
         the subcontract as to the price and other terms and conditions. Each subcontract shall: (i)
         require such services to be performed in accordance with this Agreement, including without
         limitation all applicable Laws, and (ii) require the sub-consultants or subcontractors to agree to
         be bound by all the terms and conditions of this Agreement.

         8.       STANDARD OF CARE OWED BY CONTRACTOR

                 A.     The Services shall be performed by Contractor in accordance with the care,
         diligence and professional standards commensurate with the standards of highly qualified firms
         in the locality in which the Services are performed, engaged in providing services of similar
         scope and magnitude and under similar conditions and circumstances. The Services provided by
         the Contractor shall be performed timely and as expeditiously as is consistent with the aforesaid

                                                         6
Rev. 03.20.2018
        Case 2:18-bk-20151-ER        Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                                      Main Document    Page 11 of 28


         standard and the orderly progress of the work in accordance with a schedule approved by Owner.
         Contractor shall exercise the same degree of care as that of highly qualified firms in the locality
         in which the Services are performed when performing hazardous or dangerous activities.
         Whenever on any property owned or controlled by Owner, Contractor will conduct its activities
         in a manner that shall, to the greatest extent practicable, avoid any risk of injury to persons and
         damage to property.

                B.      The Contractor agrees that in the event the Services include the provision of
         materials and equipment to the Owner under this Agreement said materials and equipment will
         be of good quality and new unless otherwise required or permitted by this Agreement, that the
         Services, provided by the Contractor will be free from defects not inherent in the quality required
         or permitted, and that the Services, materials, and equipment will conform to the requirements of
         this Agreement. Services, materials, and equipment not conforming to these requirements,
         including substitutions not properly approved and authorized, may, in the Owner’s discretion, be
         considered defective. The Contractor shall furnish to Owner satisfactory evidence as to the kind
         and quality of materials and equipment.

                 C.     In addition to the Contractor’s obligations under Section 8.A. and 8.B., above, if,
         within one year after the date of completion of the Project, any of the Services, material and/or
         equipment provided by Contractor are found to be not in accordance with the requirements of
         this Agreement, the Contractor shall correct it within thirty (30) days after receipt of written
         notice from the Owner to do so. If the Contractor fails to correct said nonconforming Services,
         material and/or equipment within such thirty (30) day time period after receipt of notice from the
         Owner, the Owner may correct the deficiencies, and the Contractor shall promptly reimburse the
         Owner for all expenses associated with correcting the deficiency(ies) or, if applicable, the Owner
         may deduct the amount from any payments to the Contractor.

                D.     The one-year period for correction of Services, material and/or equipment shall be
         extended by corrective action performed by the Contractor pursuant to this Section 8.

         9.       INDEMNIFICATION

                 To the fullest extent permitted by law, each party (the “Indemnifying Party”) agrees to
         defend, pay on behalf of, indemnify, and hold harmless the other party, its subsidiaries and their
         agents, directors, officers, trustees, employees and volunteers (collectively referred to as
         “Indemnitees”) from and against any and all claims, demands, suits, damages, losses, and
         expenses, including, but not limited to, reasonable attorney’s fees and costs, which may be
         alleged, claimed, or recovered against lndemnitees arising out of, resulting from, or in any way
         caused by the wrongful conduct of the Indemnifying Party in the performance or
         nonperformance of the Services under this Agreement, whether as a result of breach of contract,
         tort or otherwise, including but not limited to any such claim, demand, suit, damage, loss or
         expense attributed to personal injury, sickness, disease, death, or injury to or destruction of
         property, including loss of use, caused in whole or in part by the negligent acts or omissions of
         the Indemnifying Party, any subcontractor, agent, or anyone directly or indirectly employed by
         the Indemnifying Party or anyone for whose acts the Indemnifying Party is, or may be, liable or
         any other person or persons, their agents and employees. The foregoing obligations of
         indemnification shall exclude only those matters in which (but only to the extent to which) the

                                                         7
Rev. 03.20.2018
        Case 2:18-bk-20151-ER        Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                                      Main Document    Page 12 of 28


         claim, demand, suit, damage, loss or expense arises out of allegations of the negligence of the
         Indemnitees.

         10.      INSURANCE

                A.     Contractor shall provide insurance as set forth in Exhibit B, which is attached to
         this Agreement and incorporated by reference.

                 B.      Owner and Contractor waive all rights against each other and any of their
         subcontractors, suppliers, and the agents and employees of any of them for damages caused by
         fire or other perils to the extent covered by property insurance obtained pursuant to this Section
         or other insurance applicable to the Services, except such rights as they have to proceeds of such
         insurance held by Owner as fiduciary. Owner and Contractor shall require their subcontractors,
         sub-consultants, suppliers, agents and employees of any of them, by appropriate agreements,
         written where legally required for validity, similar waivers each in favor of other parties
         enumerated herein. The policies shall provide such waivers of subrogation by endorsement or
         otherwise. A waiver of subrogation shall be effective as to a person or entity even though that
         person or entity would otherwise have a duty of indemnification, contractual or otherwise, did
         not pay the insurance premium directly or indirectly, and whether or not the person or entity had
         an insurable interest in the property.

                 C.     Neither party nor their respective subcontractors, sub-consultants, suppliers,
         agents, employees or representatives shall be deemed an employee of the other party, and each
         party shall indemnify, hold harmless, and defend the other party and its subcontractors, sub-
         consultants, agents, employees and representatives from and against any liability of the
         indemnifying party for compensation under any applicable state or Federal workers’
         compensation law, including workers’ compensation and/or employer’s liability claims of
         employees.

         11.      CONFIDENTIALITY

                 All drawings, specifications, studies, analyses, opinions, recommendations and technical
         documents of any nature, whether original or reproduced, prepared pursuant to this Agreement,
         and any other documents or information relating to Owner’s operations, are the property of
         Owner and are to be treated as confidential; provided, however, Contractor may retain one or
         more sets of such documents solely for archival purposes. All confidential information shall be:
         (i) maintained in confidence; (ii) not disclosed to others without Owner’s prior written approval;
         and (iii) delivered to Owner on request. Contractor shall advise all its sub-consultants,
         subcontractors, agents, employees and representatives having access to said confidential
         information of this obligation of confidentiality and bind such parties to this same obligation. No
         articles, papers or treatises related to or in any way associated with the Services performed
         pursuant to this Agreement shall be submitted for publication without Owner’s prior written
         consent.

         12.      RETENTION OF RECORDS

               Contractor’s records relating to the Services shall be kept in accordance with generally
         accepted accounting principles, consistently applied, shall be retained by Contractor for a period
                                                         8
Rev. 03.20.2018
        Case 2:18-bk-20151-ER         Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                                       Main Document    Page 13 of 28


         of not less than six (6) years from the completion of its services, and shall be available to Owner,
         or any authorized representative of Owner, upon reasonable prior notice, for audit and review
         during normal business hours, at the following location: Royal West Development.

         13.      STOP WORK ORDER

                 Owner may at any time, by delivering written notice to Contractor (hereinafter a “Stop
         Work Order”), require Contractor to stop all or any part of the performance required by this
         Agreement for a period of up to ninety (90) days after Contractor receives the Stop Work Order.
         Upon receipt of the Stop Work Order, Contractor shall comply with its terms and take all
         reasonable steps to minimize the costs applicable to the Services covered by the Stop Work
         Order during the period of work stoppage. Within a period of ninety (90) days after Contractor’s
         receipt of a Stop Work Order, or within any extension of that period to which Contractor and
         Owner have agreed in writing, Owner shall either cancel the Stop Work Order, or terminate this
         Agreement. Provided this Agreement has not been terminated, Contractor shall resume work
         upon cancellation or expiration of any Stop Work Order. An equitable adjustment shall be made
         in any time schedule if the Stop Work Order causes a demonstrable increase in the time required
         for performance of the Services.

         14.      TERM AND TERMINATION OF AGREEMENT

                 This Agreement shall remain in full force and effect from the date of its execution until:
         (i) Contractor’s completion of the Services; or (ii) termination of this Agreement pursuant to
         Section A or B of this Section. Termination of this Agreement shall discharge only those
         obligations that are executory by either party on and after the effective date of termination. Any
         right or duty of a party based on either performance or a breach of this Agreement prior to the
         effective date of termination shall survive any such termination.

                 A.     Owner shall have the right to terminate this Agreement at any time upon written
         notice to Contractor, even though Contractor is not in default. Such termination shall be
         effective upon receipt of such notice by Contractor or upon the date, if any, specified in such
         notice. In the event of any such termination, Owner shall compensate Contractor for all actual
         expenses and charges outstanding at the time of termination, whether billed or not; provided,
         however, that Contractor shall have no right to any amounts attributable to defective Services or
         Services not otherwise fully performed in accordance with this Agreement.

                B.     Contractor shall have the right to terminate this Agreement if Owner shall fail to
         make any payment of an undisputed amount properly owing to Contractor and such failure has
         not been remedied or cured within forty-five (45) days of Owner’s receipt of written notice of
         such nonpayment. Upon any such termination, Owner shall pay all actual expenses and charges,
         whether previously billed or not, as of the date of termination less costs that have been or will be
         incurred by Owner due to the termination provided, however, that Contractor shall have no right
         to any amounts attributable to defective Services or Services not otherwise performed in
         accordance with this Agreement.

                C.      All provisions of this Agreement shall survive completion of the Services or
         termination of this Agreement.

                                                          9
Rev. 03.20.2018
        Case 2:18-bk-20151-ER        Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57               Desc
                                      Main Document    Page 14 of 28




         15.      HIPPA COMPLIANCE

                Both Owner and Contractor acknowledge and recognize that access to or use of protected
         health information (“PHI”), as such term is defined under the Health Information Portability and
         Accountability Act of 1996 (“HIPAA”) and the regulations thereunder, is not necessary for
         Contractor to meet its obligations under the Agreement. Contractor agrees that if its employees,
         agents, or contractors have incidental exposure to PHI during the term of this Agreement,
         Contractor and its employees, agents and contractors shall comply with all applicable law
         regarding the confidentiality of patient information including but not limited to HIPAA and
         California privacy laws and regulations. Additionally, Contractor shall provide immediate
         written notice to Owner about such incidental exposure and the parties shall then confer about
         the applicability of a Business Associate Agreement at that time.

         16.      WAIVER

               A waiver on the part of Owner or Contractor of any term, provision, or condition of this
         Agreement shall not constitute a precedent or bind either party to a waiver of any succeeding
         breach of the same or any other term, provision or condition of this Agreement.

         17.      ENTIRE AGREEMENT

                 This Agreement, including all Exhibits, Schedules and any addenda, constitutes the entire
         agreement between Contractor and Owner. It supersedes all prior or contemporaneous
         communications, representations, or agreements, whether oral or written. This Agreement may
         be amended only by a written instrument signed by both parties. The captions in this Agreement
         are for the convenience of the parties in identification of the several provisions and shall not
         constitute a part of this Agreement.

         18.      ASSIGNMENT

                  Contractor shall not assign this Agreement without the written consent of the Owner. The
         Contractor acknowledges and agrees that (i) the Owner may assign this Agreement to any
         affiliate of Owner; (ii) the Owner and/or its successors or assigns may collaterally assign this
         Agreement to a lender in connection with the financing of the Project; and (iii) the Contractor
         shall perform its obligations under this Agreement for the benefit of such assignee and/or lender
         provided that the assignee and/or lender, as the case may be, fulfills those obligations of the
         Owner under this Agreement that accrue from and after the date on which the assignee and/or
         lender begins to avail itself of the benefits of the subject assignment.

         19.      SEVERABILITY

                 Every paragraph, part, term, or provision of this Agreement is severable from the others.
         If any paragraph, part, term, or provision of this Agreement is construed or held to be void,
         invalid, or unenforceable by order, decree, or judgment of a court of competent jurisdiction, the


                                                        10
Rev. 03.20.2018
        Case 2:18-bk-20151-ER        Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                                      Main Document    Page 15 of 28


         remaining paragraphs, parts, terms, and provisions of this Agreement shall not be affected but
         shall remain in full force and effect.



         20.      NOTICES

                 Every notice, demand or other document or instrument required or permitted to be given
         under this Agreement may be given by either party by depositing the same in the US Mail, first
         class, addressed to the other as follows:

                  To Owner:            Saint Vincent's Medical Center
                                       2131 West 3rd Street
                                       Los Angeles, CA 90057
                                       Attn.: Arman Keshishian / Margaret Pfeifer

                  To Contractor:       Royal West Development
                                       543 Pine Street
                                       Hermosa beach, CA 90254
                                       Attn.: Kirk Feldkamp

                 The foregoing shall not be deemed to preclude the use of other means of notification
         other than oral or to invalidate any notice properly given by any such other means than oral.

         21.      GOVERNING LAW

                This Agreement shall be governed by the law and construed in accordance with internal
         laws of the State of California exclusive of its conflict and choice of laws rules.

         22.      DISPUTE RESOLUTION

                A.       Special Meeting. Except as set forth in Paragraph (f) below, in the event of any
         dispute or disagreement between the parties with respect to this Agreement, either party may
         request in writing a special meeting for the resolution of the dispute (a "Special Meeting"). The
         Special Meeting shall be held at a mutually agreeable location within ten (10) days of a written
         request for the meeting, which request shall specify the nature of the dispute to be resolved. The
         Special Meeting shall be attended by representatives of both parties (who may or may not be
         accompanied by legal counsel, in their respective discretion), who shall attempt in good faith to
         resolve the dispute and shall have reasonable authority to do so.

                 B.     Mediation. If a dispute has not been resolved within thirty (30) days after the date
         of the Special Meeting or within forty-five (45) days of the written request for the Special
         Meeting, either party may initiate mediation of the dispute by sending a written request for
         mediation to the other party. The parties shall jointly select an independent and neutral person
         qualified to act as a mediator. The mediation proceeding shall commence not more than thirty
         (30) days after the written request for mediation. The mediation shall be attended by
         representatives of both parties (who may or may not be accompanied by legal counsel, in their
         respective discretion), who shall attempt in good faith to resolve the dispute and shall have

                                                         11
Rev. 03.20.2018
        Case 2:18-bk-20151-ER          Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                    Desc
                                        Main Document    Page 16 of 28


         reasonable authority to do so. Unless the parties otherwise agree, all fees and expenses of the
         mediation shall be borne equally by the parties.

                 C.      Arbitration. If the parties are unable to reach a mutually acceptable resolution to
         the dispute within fifteen (15) days following an initial mediation conference or within forty-five
         (45) days following the written request for mediation, the matter shall be submitted to binding
         arbitration. Either party may commence arbitration by giving a written notice to the other party
         demanding arbitration. There shall be one (1) impartial arbitrator, who shall be experienced in
         arbitration and knowledgeable regarding the health care/health related services industry. The
         parties shall jointly select a single arbitrator. If the parties cannot reach agreement as to a
         mutually acceptable arbitrator within ten (10) days after the demand to arbitrate is made, they
         shall request that an arbitrator be chosen by JAMS/Endispute, Inc.

                 D.     Hearing. The arbitration process shall consist of an adversary hearing and each
         party shall have the right to call and cross-examine witnesses under oath and to introduce oral
         and documentary evidence. The arbitration hearing shall take place in San Francisco, California,
         and shall be governed by the rules of Section 1280 et. Seq. of the California Code of Civil
         Procedure. The decision of the arbitrator shall be final and binding.

         The arbitration shall commence within one hundred and eighty (180) days after the appointment
         of the arbitrator, unless the arbitrator is unavailable during that period, and in that event, it shall
         commence as soon as possible thereafter. In the event the arbitration does not commence within
         this time period, the party demanding arbitration shall be able to pursue all legal remedies,
         including without limitation bringing an action regarding the dispute in a court of law.

                 E.      Good Faith Finding. The arbitrator, in addition to resolving the dispute, shall
         make a finding whether the parties to the arbitration acted in good faith. If the parties are found
         by the arbitrator to have acted in good faith, both parties shall equally share in the expenses and
         fees of the arbitration. However, if one party is found not to have acted in good faith, that party
         alone will bear the expenses and fees of the arbitration, including attorneys’ fees for both parties.

                 F.       Injunctive Relief. Notwithstanding the provisions of this Section 22, each of the
         parties hereto shall have the right to apply for and obtain a temporary restraining order or other
         temporary, interim or permanent injunctive or equitable relief from a court of competent
         jurisdiction in order to enforce the provisions of any part of this Agreement as may be necessary
         to protect its rights under those provisions.

                G.      Costs. In the event a court action is brought to enforce or interpret any part of this
         Agreement, the prevailing party shall be entitled to recover as an element of its costs of suit,
         reasonable attorneys’ fees, as determined by the court.

         23.      DESIGNATION OF DUTIES

                Contractor expressly acknowledges and agrees that Owner may, from time to time
         designate a third party, for example but not in limitation, an architect, engineer or construction
         manager, to perform any of its duties or obligations under this Agreement. In the event of any
         such designation, Owner shall provide written notice to Contractor.

                                                           12
Rev. 03.20.2018
        Case 2:18-bk-20151-ER         Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                                       Main Document    Page 17 of 28




         24.      FEDERAL ACCESS TO BOOKS AND RECORDS

                In the event, and only in the event, that Section 952 of P.L. 96-499, 42 U.S.C. Section
         1395x(v)(1)(I), is applicable to any services provided by Contractor pursuant to this Agreement,
         Contractor agrees as follows:

                  a.    Until the expiration of four (4) years after the furnishing of such services pursuant
                        to this Agreement, Contractor shall make available, upon written request to the
                        Secretary of the Federal Department of Health and Human Services or upon
                        request to the Comptroller General of the United States, or any of their duly
                        authorized representatives, this Agreement, and books, documents and records of
                        Contractor that are necessary to certify the nature and extent of the cost of such
                        services provided pursuant to this Agreement; and

                  b.    If Contractor carries out any of the duties of this Agreement through a contract,
                        with a value or cost of $10,000 or more over a twelve-month period, with a
                        related organization, such contract shall contain a clause to the effect that, until
                        the expiration of four (4) years after the furnishing of such services pursuant to
                        such contract, the related organization shall make available, upon written request
                        to the Secretary of the Federal Department of Health and Human Services or upon
                        request to the Comptroller General of the United States, or any of their duly
                        authorized representatives, the contract, and books, documents and records of
                        such organization that are necessary to verify the nature and extent of the cost of
                        such services provided pursuant to said contract.

         25.      COMPLIANCE WITH LAWS

                  Contractor warrants that it complies with applicable federal, state and local statutes and
         regulations, including employment, wage and hour, and immigration laws. The Contractor agrees,
         in connection with the performance of work under this Agreement, not to discriminate against any
         employee or applicant for employment because of race, gender, religion, color, national origin, age,
         disability, or veteran status. The parties hereby agree to comply with Executive Orders 11246 and
         13496, and hereby incorporate herein the requirements of 41 C.F.R. §§60-1.4(a)(1)-(7); 41 C.F.R. §
         60-741.5; 29 C.F.R. part 471, Appendix A to Subpart A; and all other federal acquisitions
         regulations governing this Agreement, if applicable.




                                                         13
Rev. 03.20.2018
        Case 2:18-bk-20151-ER     Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57         Desc
                                   Main Document    Page 18 of 28


                 IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
         their duly authorized representatives, as follows:



         OWNER:

         SAINT VINCENT'S MEDICAL CENTER



         Signature: ___________________________

         Printed Name: Margaret Pfeifer _________

         Title: CEO __________________________



         CONTRACTOR:

         ROYAL WEST DEVELOPMENT

                                             April 24, 2018
         Signature: ___________________________

         Printed Name: Kirk Feldkamp___________
                                President
         Title: Principal _______________________




                                                    14
Rev. 03.20.2018
Case 2:18-bk-20151-ER   Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57   Desc
                         Main Document    Page 19 of 28
	


                                  EXHIBIT A




                 PROJECT ENGAGEMENT LETTER FOR
                     CONSTRUCTION SERVICES




                        Saint Vincent's Medical Center
                                   (“Owner”)




                                      And




                           Royal West Development
                                  (“Contractor”)




                                       A-1
Case 2:18-bk-20151-ER        Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                              Main Document    Page 20 of 28
	




Dear Mr. Feldkamp

        Saint Vincent's Medical Center, a California not-for-profit corporation, (the “Owner”),
desires to retain your firm to provide the professional services as set forth in this Project Letter
and in the General Terms and Conditions of Contract for Construction Services between Owner
and Contractor dated April 20th, 2018(the “Agreement”), the terms and conditions of which are
incorporated by reference herein. This Project Letter, if accepted, the Agreement and any
attached Schedules, Exhibits, or other addenda, form the contract between you and the Owner
and together are hereafter referred to as the “Project Letter.” This Project Letter may only be
modified or amended as provided in the Agreement.

Name of Project: Exterior Wall Elastomeric Application/Paint (the “Project”)

Property Location(s): 2131 West 3rd Street Los Angeles, CA 90057

Description of Property:Hospital

Owner Contact:Arman Keshishian

        We request that your firm provide construction services for the Project in accordance
with this Project Letter. Attachment A contains a description of the services you will provide in
connection with the Project (the “Services”). The performance of the Services will not exceed
the period of one year. In the event your performance requires more than one year, this Project
Letter is not valid unless you have received written approval of the Owner. The Services,
investigation and activities shall be personally conducted or supervised by Kirk Feldkamp of
your office. Any change in responsibility of such person must be pre-approved by the Owner.

        Your fee for the services will be paid on a % complete basis in accordance with the rate
schedule attached, but the total amount paid for the Services shall not exceed $495,537.00 unless
you have received prior written approval of the Owner. Invoices are required for payment
pursuant to section 3(A) and 3(B) of the Agreement, unless otherwise indicated herein, with
retainage of 5%. The Services you provide shall commence no later than May 1st, 2018, and
shall be completed by July 1st, 2018. You shall be responsible for paying all of your out-of-
pocket costs and expenses, unless otherwise provided for in this Project Letter.

       Arman Keshishian will serve as the Owner’s contact person (the “Contact Person”) for
purposes of this Project. Please feel free to call the Contact Person to discuss any aspect of this
engagement. All reports or communications regarding the Project should be addressed to the
Contact Person, and any others identified in the Agreement.



        All terms and conditions of this Project Letter apply to the Services. Any requested
deviations from this Project Letter shall be discussed with the Contact Person and must be
approved in writing by the Owner before taking effect.



                                                A-2
Case 2:18-bk-20151-ER        Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                              Main Document    Page 21 of 28
	


        If you are in agreement with the terms and conditions of this letter and wish to accept this
Project Letter, then please sign and return one copy.

                                              Sincerely,



                                              OWNER:

                                              SAINT VINCENTS MEDICAL CENTER



                                              Signature: ________________________________

                                              Printed Name: Margaret Pfeifer

                                              Title:CEO




WE ACCEPT AND AGREE TO THE TERMS OF THIS PROJECT LETTER:



CONTRACTOR:

ROYAL WEST DEVELOPMENT
                              April 24, 2018
Signature: __________________________

Printed Name: Kirk Feldkamp

Title: Principal




                                                A-3
Case 2:18-bk-20151-ER   Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57   Desc
                         Main Document    Page 22 of 28
	


                                  Attachment A



                            Services to be performed by

                         ROYAL WEST DEVELOPMENT



SEE ATTACHED PROPOSAL ATTACHED PROPOSAL DATE 03-30-18 FOR SCOPE
OF                                                       WORK.




                                       A-4
Case 2:18-bk-20151-ER       Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                Desc
                             Main Document    Page 23 of 28
	


                                         EXHIBIT B
                        Contractor’s Minimum Insurance Requirements

        Compliance by the Contractor with the insurance requirement set forth herein shall not
relieve the Contractor from liability for amounts in excess of the required limits of insurance.

       The types of insurance and minimum limits required hereunder are:

a)     Workers’ Compensation Insurance with statutory limits, as required by the State of
       California.

b)     Employer’s Liability Insurance with limits of not less than $500,000 to any one person.
       Contractor may be allowed to satisfy its obligation under this requirement through
       umbrella liability insurance.

c)     Commercial General Liability Insurance, written on an occurrence form including
       explosion, collapse, and underground:

       $1,000,000     Each Occurrence (BI & PD Combined Single Limit)

       $2,000,000     General Aggregate (Per Project)*

       $1,000,000     Personal Injury and Advertising Liability

       $1,000,000     Products & Completed Operations

       $1,000,000     Contractual Liability to cover all Liabilities assumed under this
       Agreement.

        *If the Contractor cannot provide the aggregate limit per project, an Owners Contractors
Protective Liability must be secured by the Contractor at Contractor’s cost in the name of the
Saint Vincent's Medical Center (Owner) for a minimum limit of:

       $1,000,000     Each Occurrence and

       $2,000,000     Annual Aggregate.

d)     Automobile Liability Insurance covering all owned, non-owned, and hired automobiles
       used in connection with the Services provided by Contractor’s with combined single
       limits for Bodily Injury and Property Damage of not less than $1,000,000 per accident.

e)     Professional Liability Insurance with limits of $1,000,000 per occurrence/$2 million
       annual aggregate.

f)     Pollution Liability Insurance (i.e., asbestos, lead abatement, etc.), if applicable, for at
       least $5,000,000 each occurrence.



                                               B-1
Case 2:18-bk-20151-ER       Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                 Desc
                             Main Document    Page 24 of 28
	


g)     Umbrella Liability Insurance excess of all the above required coverage’s except
       professional liability and pollution liability (for which umbrella insurance cannot be
       obtained) with limits of $2,000,000 per occurrence/$3,000,000 million annual aggregate.

         Saint Vincent's Medical Center (Owner) shall be included as an additional insured
under all coverages (except workers’ compensation, employers liability and professional
liability) as required by this Agreement and such additional insured status shall be specifically
identified on the certificate of insurance.

       All policies are required to be endorsed to indicate that policies provide primary coverage
without right of contribution by any insurance carried or self-insured by Owner. A waiver of
subrogation in favor of Owner shall also be endorsed to the policies.

        Prior to commencement of the performance of the Services, the Contractor shall deliver
to Owner’s Agent, insurance certificates evidencing that the required insurance is in force with
insurance companies satisfactory to Owner (Minimum A.M. Best A-VIl). All certificates of
insurance required hereunder shall specifically state that there shall be no material change in, or
cancellation of, the policy or policies evidenced except upon 30 days prior written notice via
certified mail to Owner’s Agent and that 30 days prior to the renewal date. The Contractor shall
furnish Owner’s Agent with updated or replacement certificates of insurance that clearly
evidence continuation of coverages in the same manner, limits and protections as required by
Owner and Owner’s Agent.

        Such insurance as required shall be kept in force by the Contractor continuously during
the life of this Agreement and for a period of not less than 90 days after the date of final
completion; additionally, the Completed Operations insurance required herein shall be kept in
force by the Contractor for a period of not less than three (3) years after the date of final
completion.	

	

	




                                               B-2
        Case 2:18-bk-20151-ER                    Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57                                       Desc
                                                  Main Document    Page 25 of 28



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

P.O. Box 12902, Newport Beach, CA 92658


A true and correct copy of the foregoing document entitled (specify): NOTICE OF INTENT TO ENFORCE MECHANIC'S
LIEN PURSUANT TO 11 U.S.C. § 546(b) AGAINST REAL PROPERTY OWNED BY ST. VINCENT MEDICAL CENTER
LOCATED AT 2131 WEST 3RD ST., LOS ANGELES, CA 90057 will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/28,2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 1/29/2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Hon. Ernest M. Robles
United States Bankruptcy Court
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
January 28, 2019         Joan Thompson
                                                                                                /s/Joan Thompson
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-20151-ER   Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57   Desc
                         Main Document    Page 26 of 28



TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
(NEF):
•Robert N Amkraut ramkraut@foxrothschild.com
•Kyra E Andrassy kandrassy@swelawfirm.com,
csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Simon Aron saron@wrslawyers.com
•Cristina E Bautista cristina.bautista@kattenlaw.com,
ecf.lax.docket@kattenlaw.com,nicole.jones@kattenlaw.com
•James Cornell Behrens jbehrens@milbank.com,
gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodo
nnell@milbank.com;jbrewster@milbank.com;JWeber@milbank.com
•Ron Bender rb@lnbyb.com
•Bruce Bennett bbennett@jonesday.com
•Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
•Elizabeth Berke-Dreyfuss edreyfuss@wendel.com
•Steven M Berman sberman@slk-law.com
•Alicia K Berry Alicia.Berry@doj.ca.gov
•Stephen F Biegenzahn efile@sfblaw.com
•Scott E Blakeley seb@blakeleyllp.com, ecf@blakeleyllp.com
•Dustin P Branch branchd@ballardspahr.com,
carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
•Michael D Breslauer mbreslauer@swsslaw.com,
wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
•Damarr M Butler butler.damarr@pbgc.gov, efile@pbgc.gov
•Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
•Sara Chenetz schenetz@perkinscoie.com,
dlax@perkinscoie.com;cmallahi@perkinscoie.com;mduncan@perkinscoie.com
•David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
•Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
•Kevin M Eckhardt keckhardt@huntonak.com, keckhardt@hunton.com
•Andy J Epstein taxcpaesq@gmail.com
•Christine R Etheridge christine.etheridge@ikonfin.com
•M Douglas Flahaut flahaut.douglas@arentfox.com
•Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
•Jeffrey K Garfinkle jgarfinkle@buchalter.com,
docket@buchalter.com;dcyrankowski@buchalter.com
•Lawrence B Gill lgill@nelsonhardiman.com, rrange@nelsonhardiman.com
•Paul R. Glassman pglassman@sycr.com
•Mary H Haas maryhaas@dwt.com, melissastrobel@dwt.com;
laxdocket@dwt.com;yunialubega@dwt.com
                                        1
Case 2:18-bk-20151-ER   Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57   Desc
                         Main Document    Page 27 of 28



•Robert M Hirsh Robert.Hirsh@arentfox.com
•Marsha A Houston mhouston@reedsmith.com
•Monique D Jewett-Brewster mjb@hopkinscarley.com,
jkeehnen@hopkinscarley.com
•Lance N Jurich ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
•Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
•Jane Kim jkim@kellerbenvenutti.com
•Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
•Gary E Klausner gek@lnbyb.com
•Joseph A Kohanski jkohanski@bushgottlieb.com, kireland@bushgottlieb.com
•Chris D. Kuhner c.kuhner@kornfieldlaw.com
•Darryl S Laddin bkrfilings@agg.com
•Richard A Lapping richard@lappinglegal.com
•David E Lemke david.lemke@wallerlaw.com,
chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw
.com
•Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
•Samuel R Maizel samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@de
ntons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com
•Alvin Mar alvin.mar@usdoj.gov
•Craig G Margulies Craig@MarguliesFaithlaw.com,
Victoria@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com
•Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
•John A Moe john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,jennifer.wall@dentons.com,a
ndy.jinnah@dentons.com,bryan.bates@dentons.com
•Monserrat Morales mmorales@marguliesfaithlaw.com,
Victoria@marguliesfaithlaw.com;Helen@marguliesfaithlaw.com
•Kevin H Morse kevin.morse@saul.com, rmarcus@AttorneyMM.com;
sean.williams@saul.com
•Marianne S Mortimer mmortimer@sycr.com, jrothstein@sycr.com
•Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
•Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
•Jennifer L Nassiri jennifernassiri@quinnemanuel.com
•Mark A Neubauer mneubauer@carltonfields.com, mlrodriguez@carltonfields.com;
smcloughlin@carltonfields.com;schau@carltonfields.com
•Bryan L Ngo bngo@fortislaw.com, BNgo@bluecapitallaw.com;
SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com
                                        2
Case 2:18-bk-20151-ER   Doc 1400 Filed 01/28/19 Entered 01/28/19 22:59:57   Desc
                         Main Document    Page 28 of 28



•Melissa T Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
•Abigail V O'Brient avobrient@mintz.com,
docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com
•Aram Ordubegian ordubegian.aram@arentfox.com
•Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
•Mark D Plevin mplevin@crowell.com, cromo@crowell.com
•David M Poitras dpoitras@wedgewood-inc.com,
dpoitras@jmbm.com;dmarcus@wedgewoodinc.
com;aguisinger@wedgewood-inc.com
•Lori L Purkey bareham@purkeyandassociates.com
•William M Rathbone wrathbone@gordonrees.com,
jmydlandevans@gordonrees.com;sdurazo@gordonrees.com
•Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
•Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
•Debra Riley driley@allenmatkins.com, jbatiste@allenmatkins.com
•Julie H Rome-Banks julie@bindermalter.com
•Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
•Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
•Nathan A Schultz nschultz@foxrothschild.com
•Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
•Rosa A Shirley rshirley@nelsonhardiman.com,
rrange@nelsonhardiman.com;lgill@nelsonhardiman.com
•Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
•Michael St James ecf@stjames-law.com
•Jason D Strabo jstrabo@mwe.com, ahoneycutt@mwe.com
•Sabrina L Streusand Streusand@slollp.com
•Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
•Gary F Torrell gft@vrmlaw.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•Matthew S Walker matthew.walker@pillsburylaw.com,
candy.kleiner@pillsburylaw.com
•Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
•Kenneth K Wang kenneth.wang@doj.ca.gov,
Jennifer.Kim@doj.ca.gov;susan.lincoln@doj.ca.gov;yesenia.caro@doj.ca.gov
•Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
•Gerrick Warrington gwarrington@frandzel.com, dwise@frandzel.com
•Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
•Neal L Wolf nwolf@hansonbridgett.com,
calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
•Hatty K Yip hatty.yip@usdoj.gov
                                        3
